﻿Let me begin by expressing my warmest congratulations to
Mr. Razali Ismail on his election to the presidency of the
General Assembly as well as my best wishes for his
success. I am pleased also to take this occasion to convey
my sincere appreciation to His Excellency Mr. Diogo
Freitas do Amaral for the excellent manner in which he
guided the proceedings of the Assembly during the previous
session. We wish also to pay tribute to the Secretary-
General, His Excellency Mr. Boutros Boutros-Ghali, for his
invaluable contribution and his tireless efforts in effectively
steering the Organization.
Despite many difficulties and financial problems, the
United Nations is striving to play its irreplaceable role in
the service of peace and security through peacekeeping
operations and the promotion of international cooperation.
The United Nations Blue Helmets have already become
symbols of hope in the major areas of conflict throughout
the world. The Albanian Government sincerely hopes that
a lasting peace will be established in Bosnia and
Herzegovina, Afghanistan, Tajikistan, Burundi, Liberia,
and everywhere else.
The United Nations is undergoing the most severe
financial crisis in its history. This year alone, the
Organization ran out of money in its regular budget three
times and was therefore forced to borrow funds from its
peacekeeping operations budget. The tasks of today and
the challenges of tomorrow require a general reform of
the entire United Nations system. Albania has actively
participated in the debate on the preparatory process to
reform the Security Council within the framework of the
Open-ended Working Group on the Question of Equitable
Representation on and Increase in the Membership of the
Security Council. Albania is in favour of increasing the
size of the Council by two permanent seats: Germany and
Japan. We also believe that options should be considered
that relate to a broader representation of Member States,
in order to make the Council more efficient and better
able to fulfil its mandate.
Revitalization of the Economic and Social Council
must be part of the reform process. We all firmly believe
that as long as wide economic gaps exist between North
and South, and East and West, several peoples and
countries will face key problems related to their survival,
and risks of tension, conflicts and regional hostility will
prevail. For this reason, reform of the Security Council
will not aid the cause of global peace and stability if it is
not accompanied by an equally effective reform of the
Economic and Social Council.


After a long 50 years of communist rule, Albania has
now been a democracy for five years. During this period of
democratic reform, it has had to face innumerable major
problems, including its communist heritage, with its
associated spirit of class struggle; and its extreme poverty
and strict isolation. The country’s transition was rendered
yet more difficult by the situation in the region, which was
weighted down by the crisis in the former Yugoslavia and
the related application of the sanctions regime for several
years. Nonetheless, Albania has been able to evolve from
a one-party to a multiple-party system; from repression to
the establishment of a State based on the rule of law and on
respect for human rights and minorities; from a highly
centralized and depressed economy to a growing, free-
market economy; and from isolationism to openness to
Euro-Atlantic integration.
Albania’s gross domestic product has increased
annually, from 11 per cent in 1992 to 15 per cent in 1996.
Inflation fell 400 per cent in 1992 and now stands at 7.5
per cent in 1996. Our national currency’s exchange rate has
gained some stability, and our foreign debt has been paid.
Although five years ago the economy was totally
centralized, privatization is now proceeding rapidly in all
the major economic sectors; at present 75 per cent of
overall production comes from the private sector. The
unemployment rate has dropped from 39 per cent in 1992
to 12 per cent in 1996. Within four years, Albania was able
to completely liberalize prices.
Clearly, transforming a centralized economy into a
market economy is difficult and sometimes painful,
especially for certain economic sectors and for certain
segments of the population. I should like to take this
opportunity to again sincerely thank the European Union,
the United Nations Development Programme (UNDP), the
World Bank, the European Bank for Reconstruction and
Development, the International Monetary Fund and a
number of United Nations specialized agencies for the
valuable assistance they have provided to my country
during this period of transition. We are confident that these
institutions will continue to help Albania.
Over the past four years, Albania’s prestige in the
international arena has increased considerably, giving proof
of its priority Euro-Atlantic orientation. Albania is already
a member of the Council of Europe and an active
participant in the Partnership for Peace, and is working for
its full integration into the North Atlantic Treaty
Organization and the European Union. In this regard
Albania highly appreciates the support of the member
States of the European Union and is convinced that the time
has come to accelerate the process of Albania’s
integration. We also welcome the current progress being
made in solidifying our relations with the United States,
which the Albanians consider to be the champion of
democracy and freedom. We are confident that these
relations, which are of great importance to Albania, will
continue to develop.
Albania’s regional policy is based on a desire to
promote peace and stability in the Balkans. Given the
geo-strategic position of Albania, the deteriorating
situation of those Albanians living in exile in other
Balkan countries, and the prolonged crisis in the former
Yugoslavia, the Albanian Government’s significant
contribution to regional peace and stability demonstrates
its willingness to establish regional cooperation in line
with Euro-Atlantic trends. Determined to continue this
policy and to increase its contribution, Albania hosted the
first Conference of South-Balkans Defence Ministers,
which served as a first step leading to the Conference of
the Ministers for Foreign Affairs, held in Sofia some
months later. As part of this contribution, my country has
just established a peacekeeping unit, now serving in
Zadar, Croatia within the framework of the
Implementation Force (IFOR).
The Albanian Government continues to believe that
the question of the Balkans requires greater attention by
the international community and by the United Nations in
particular. The bitter history of the region and the
prolonged conflict of recent years have proved clearly that
the threat of war always looms large in countries where
ultra-nationalism and chauvinism hold sway. We all are
aware of the importance of the Dayton Agreement in
resolving the conflict in the Balkans. We have always
stressed the importance of identifying the major cause of
that conflict: Serb ultra-nationalism.
While making a serious effort to assist in the
implementation of the Dayton Agreement, the
Government of the Republic of Albania wishes once
again to draw the attention of the United Nations to the
serious problem of Kosovo. In the 1980s, Kosovo —
more than 90 per cent of whose population consists of
Albanians who have lived on their own territory for
thousands of years — was the first to speak of the danger
that Serb ultra-nationalism posed to the territories of the
former Yugoslavia. National chauvinism; ethnic
intolerance; racial, economic and religious discrimination;
“ethnic cleansing”; and acts of violence and repression
against an entire population — characteristic features of
Serb policy — were demonstrated for the first time in
2


Kosovo. In fact, the crisis in the former Yugoslavia began
in Kosovo, though at that time the international community
paid scant attention to what the Albanians were saying. It
was not until the crisis became a bloody conflict in Bosnia
and Herzegovina that proper attention was paid.
The Kosovo issue must be duly examined and treated
in the spirit of the Dayton Agreement. It is now considered
one of the serious international issues that must be resolved,
and it has been the subject of several documents and
decisions of the Organization for Security and Cooperation
in Europe and of the United Nations. However, the situation
in Kosovo is still tense and volatile. The fact that up to
now an armed conflict between the Albanians living in
Kosovo and the Serbs has been avoided — or rather,
resisted — is primarily the result of the peaceful policy
pursued by the legitimate political representatives of the
people of Kosovo, and of the foreign policy of the Albanian
Government.
We believe that Kosovo deserves a status that reflects
the political will of its people as well as the international
instruments relating to the right of peoples to self-
determination. The agreement on education in Kosovo,
recently reached by representatives of Kosovo and
Belgrade, is a promising step towards further efforts fully
to guarantee the Kosovo Albanians basic freedoms and
human and national rights. The Government of the Republic
of Albania believes that through constructive dialogue, in
the presence of a credible international third party, a
solution to this acute problem can be found.
We thank the General Assembly for its consideration
of the situation in Kosovo, particularly through its
resolutions 49/204 of 23 December 1994 and 50/190 of 22
December 1995. We would like to take this opportunity to
appeal once again to the international community to
continue its efforts until this issue is definitively resolved.
Albania’s foreign policy is characterized by efforts to
establish good relations with its neighbours. Albania has
always been in favour of peace, stability, and economic and
cultural cooperation with its neighbouring countries.
Albania and Greece have been able to establish good
relations, which are expanding and strengthening. The
Government of the Republic of Albania and the Albanian
people are grateful to the Government and the people of
Greece for having supported us during our difficult period
of transition. The current positive developments in
Albanian-Greek relations show, to our great pleasure, that
in bilateral relations all problems can be solved
satisfactorily and within a reasonable time-frame if there is
political good will and a serious commitment by both
sides. The friendly relations between our two countries
are concrete testimony of the achievements of both the
Greek and the Albanian Governments. Good relations
between two neighbouring countries such as Albania and
Greece show that the existence of national minorities in
neighbouring countries can serve as a bridge of friendship
and become a connective link between countries. The
recognition and equal treatment of national minorities,
coupled with respect for the independence, sovereignty
and territorial integrity of each State, are essential
elements in such relations.
The Albanian Government has taken steps to show
its interest in establishing mutually beneficial relations
with the Former Yugoslav Republic of Macedonia.
Albania was among the first countries to officially
recognize that State, while at the same time assuring it of
our readiness to work with it to establish stronger
relations in all fields, independently of the problems
relating to the situation and the position of those
Albanians living in that State. My country believes that
the normalization and improvement of relations with
Serbia and Montenegro depends on Belgrade taking
certain steps, such as respecting the Dayton Agreement,
taking concrete measures to put an end to the violence
against and the suppression of the rights of the Albanians
in Kosovo, and making a serious commitment to a
peaceful solution to the Kosovo question.
Albania attaches particular importance to its relations
with its western neighbour, Italy. This ancient relationship
has lasted as long as our peoples have lived in the
Mediterranean. In the framework of the European Union,
Italy has been one of the main donors to Albania. We are
very grateful to the Italian Government and people for the
tremendous assistance they have given our country during
this difficult period of transition, and for the spirit of
good will that has always prevailed in our relations. We
believe these things provide a solid basis for further
positive developments in the future.
Before concluding my address before the Assembly,
allow me to assure members, on behalf of the Albanian
Government, of our continued support for the activities of
the United Nations. We will continue to contribute to the
strengthening of the Organization and of its irreplaceable
role in the service of peace, security, progress and
democracy throughout the world. My small country,
Albania, will always be committed to contribute actively
to all the work of the Organization.
3




